Archer, J.,
delivered the opinion of the court.
We are of opinion, that the court erred in submitting to the jury the question of the legality of Plater’s discharge under the insolvent laws.
Under the circumstances detailed in the bill of exceptions, the sufficiency of Plater’s discharge was a mixed question of law and fact.
The right of the permanent trustee of Plater to the funds in controversy, arising from the treaty with Great Britain, cannot we think be well questioned.
As all claims of the insolvent, are transferred by the insolvent laws to the trustee, we conceive the term claim, sufficiently extensive and comprehensive, to embrace the matter in controversy.
Although the right to indemnity for the deported slaves, could not be enforced by any process whatever, the claim existing against a sovereign power, yet it was not the less a claim on that account. Sovereign states are presumed always ready to do that justice, which, in the case of citizen against citizen, is always coerced by the process of judicial tribunals.
It cannot with propriety be contended, that the lawless deportation of slaves, and plunder of property on our waters during the late war, conferred upon the enemy any right thereto; and the treaty by granting indemnity, furnishes demonstrative proof, that these transactions were contrary to all the usages of civilized warfare.
JUDGMENT REVERSED AND PROCEDENDO AWARDED*